DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 10-17 are pending.
Claims 10-17 are rejected.
Claims 1-9 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.

Response to Arguments
Rejection of claims 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Rajadhyaksha et al. (US 2009/0312582 A1)
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. 
The applicants argue that the physical form of BHA disclosed by Rajadhyaksha is obviously different from the crystal form of the present application.
The applicants’ arguments are not persuasive.
The applicants disclose that the stable crystal form of 2-BHA provided by the present invention may be prepared using the principle of steric hindrance, under the action of a steric base, selectively activating 4-position hydroxyl of 2-tert-butyl hydroquinone in an aprotic solvent, and then reacting the activated 2-tert-butyl hydroquinone with a methylating reagent to perform SN1 substitution reaction, and finally recrystallizing the reaction product to obtain the high purity 2-tert-butyl-4-
methoxyphenol (see page 3, lines 18-24).
Rajadhyaksha prepare BHA using this disclosed method.  Thus, one having ordinary skill in the art would reasonably conclude that absent a showing otherwise the BHA crystal form prepared by Rajadhyaksha would be the claimed stable crystalline form A of 2-tert-butyl-4-methoxyphenol.The applicants have not provided any evidence showing that the claimed stable crystalline form A of 2-tert-butyl-4-methoxyphenol is a different crystalline form then the crystal form obtained by Rajadhyaksha.
The applicants argue that the BHA dusty provided by Rajadhyaksha is either an unstable crystal form, or a mixture of different crystalline forms or included amorphous forms, otherwise the phenomenon of recrystallization cannot occur.
This argument is not persuasive.  The dusty BHA obtained by Rajadhyaksha is disclosed as the crystallized BHA of their invention, which has less than 0.5% of 2 isomer in it and has a minimum of 99% of the 3 isomer (see paragraphs 0020-0022). This dusty crystallized BHA obtained by Rajadhyaksha has the same purity as the claimed stable crystalline form A (see instant claims 11 and 12).  
The applicants argue that the subsequently treated dusty BHA resulted in a flake form and a compressed form and did not involve crystalline studies.
This argument is not persuasive.  Prior to obtaining the new physical forms of a flakes and compacted tablets (see paragraph 0023). Rajadhyaksha eliminated the problem of dusty BHA by a process of filtration of slurry of these crystals under pressure accompanied by agitation followed by vacuum drying.  This resulted in formation of a product of a better physical form which had a higher bulk density and less of a dusting effect, also dissolved very easily at ordinarily warm temperature in oils and did not give a recrystallizing effect (paragraph 0022).  Like the acicular crystals of the instant invention, the high density product of Rajadhyaksha dissolved easily in oil (see the last 6 lines on page 4 and page 5 of applicants arguments/remarks.  Thus, absent a showing otherwise, one having ordinary skill in the art would have a reasonable expectation that the high density product obtained by Rajadhyaksha is the same as the claimed stable crystalline form A.  
The applicants argue that the particular solvent used in connection with the crystallization can have a profound effect on the crystal form taken by the crystallizing compound and further argue that Examples 1 and 6 in WO 2007/109654 A3 demonstrate that petroleum ether is known to be a poor solvent and the inventors of WO 2007/109654 A3 have no reason to choose another poor solvent such as hexane which is more expensive.  The inventors chose the hexane which is more expensive because the two are not interchangeable in this case.
These arguments are not persuasive.  The applicants have provided one reference which they believe provides evidence that hexane and petroleum ether are not interchangeable.  However, Millipore sigma disclose that petroleum ether is a mixture of low boiling aliphatic hydrocarbons mainly hexane and pentane (see Petroleum ether, https://www.sigmaaldrich.com/US/en/product/vetec/v800295, 2022, 6 pages).   Further, the examiner has found at least 6 references which show that petroleum ether may be interchanged as a recrystallization solvent for hexane to obtain the same crystalline form of a compound (see for example CN 106892864 A, CN 106279169 A, CN 105237517 A, CN 105017183 A, WO 2011050638 A1 and US 20080076825 A1, all of record).  Thus, absent a showing otherwise, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the hexane solvent used in the recrystallization of BHA in Rajadhyaksha et al. could be interchanged with petroleum ether with a reasonable expectation of success, since hexane is a main component of petroleum ether and the solvents have been shown to be interchangeable as recrystallization solvents.  Further, like the 6 references cited above, the skilled artisan would have reasonably expected, absent a showing otherwise, that interchanging the hexane solvent for petroleum ether in the process of Rajadhyaksha would result in obtaining the same crystalline form.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
The applicants arguments regarding the recrystallization temperature is not persuasive.  None of the applicants examples, in particular Example 4, disclose the actual recrystallization temperature.  Examples 1-3 use an ice-bath prior to recrystallization and Example 4 discloses that petroleum ether was added, heated and refluxed for 30 minutes, cooled naturally.  Thus, there is nothing to show that this natural cooling is different from the cooling that occurs in paragraph 0032 of Rajadhyaksha.  The requirements that are disclosed and claimed by applicants for obtaining the stable crystalline form A of 2-tert-butyl-4-methoxyphenol are taught by  Rajadhyaksha as explained above. Further, neither the disclosure in lines 18-24 of the instant specification nor the method disclosed in applicants claim 13 contain a heating or refluxing step.
Thus, contrary to the applicants arguments the present application is not significantly different from the Rajadhyaksha's invention in both crystal form and crystal preparation process, therefore, Rajadhyaksha has an effect on the novelty and inventive step of the present application.

Rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Rajadhyaksha et al. (US 2009/0312582 A1) as applied to claim 10 above, and further in view of  Millipore Sigma (Petroleum ether, first revision date March 2007, https://www.sigmaaldrich.com/US/en/product/vetec/v800295, product info 6 pages and Safety Data Sheet, 9 pages) and HE et al. (WO 2011050638 A1, machine generated English translation pages 1-12)
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive for the reasons given above. 
 Rejection of claims 14-17 under 35 U.S.C. 103 as being unpatentable over Rajadhyaksha et al. (US 2009/0312582 A1) as applied to claim 10 above, and further in view of Enlow et al. (US 2017/0260193 A1)
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive for the reasons given above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajadhyaksha et al. (US 2009/0312582 A1).
On page 3, lines 18-24 the applicants disclose:

    PNG
    media_image1.png
    217
    737
    media_image1.png
    Greyscale

Thus, based upon the above disclosure, Rajadhyaksha et al. inherently disclose the claimed stable crystalline form A of 2-tert-butyl-4-methoxy-phenol having the claimed XRD pattern, since Rajadhyaksha et al. disclose preparing a novel physical form of BHA by reacting 2-tert-butyl hydroquinone (TBHQ) with a dialkyl etherifying agent (methylating agent) in the presence of NaOH (steric base) and recrystallizing the reaction product (see paragraphs 0017-0026, the Examples and claims).   The crystalline BHA obtained contains at least 99 % of 3-t-butyl-4-hydroxyanisole (2-tert-butyl-4-methoxyphenol), usually about 99.5% or more and less than 1% of 3-tert-butyl-4-methoxyphenol (see the abstract, paragraphs 0012-0016, 0020-0022, 0024-0025, the Examples and claims 6-10 and 12-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rajadhyaksha et al. (US 2009/0312582 A1) as applied to claim 10 above, and further in view of  Millipore Sigma (Petroleum ether, first revision date March 2007, https://www.sigmaaldrich.com/US/en/product/vetec/v800295, product info 6 pages and Safety Data Sheet, 9 pages) and HE et al. (WO 2011050638 A1, machine generated English translation pages 1-12).
Rajadhyaksha et al. disclose the method described above for synthesizing the stable crystalline form A disclosed in claim 10 (see paragraphs 0017-0026, the Examples and claims).  Rajadhyaksha et al. differ from claim 13 in that Rajadhyaksha et al. utilize hexane as the recrystallization solvent rather than petroleum ether (see Examples 1-4).  
Millipore Sigma disclose that petroleum ether is a mixture of low boiling aliphatic hydrocarbons mainly hexane and pentane (see the General description on page 3 of product info).
HE et al. disclose the preparation of the crystalline form A of bimatoprost (see entire disclosure).   Non-polar solvents utilized for crystallization include hexane and petroleum ether (see paragraph 2 on page 4 of the machine generated English translation).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the hexane solvent used in the recrystallization of BHA in Examples 1-4 of Rajadhyaksha et al. could be interchanged with petroleum ether with a reasonable expectation of success, since hexane is a main component of petroleum ether, as disclosed by Millipore Sigma, and hexane and petroleum ether have been shown to be interchangeable as recrystallization solvents for obtaining a desired crystalline form of a pharmaceutical compound.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Further, the skilled artisan would have reasonably expected, absent a showing otherwise, that interchanging the hexane solvent for petroleum ether in the process of Rajadhyaksha would result in obtaining the same crystalline form as demonstrated by He.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).


Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadhyaksha et al. (US 2009/0312582 A1) as applied to claim 10 above, and further in view of Enlow et al. (US 2017/0260193 A1).
Rajadhyaksha et al. inherently disclose the claimed stable crystalline form A of 2-tert-butyl-4-methoxy-phenol having the claimed XRD pattern as described above for claim 10 (see paragraphs 0017-0026, the Examples and claims).  
Rajadhyaksha et al. differ from the instant claims 14-17 in that Rajadhyaksha et al.  do not specifically disclose a pharmaceutical composition comprising the claimed stable crystalline form A of 2-tert-butyl-4-methoxy-phenol as described in claims 14-17.   However, Rajadhyaksha et al. disclose that BHA is widely used as an antioxidant in the pharmaceutical industry (see paragraph 0005).
Enlow et al. disclose pharmaceutical compositions that are useful for treating diseases such as cancer and autoimmune diseases (see entire disclosure, in particular paragraphs 0013, 0014, 0042).  The pharmaceutical compositions are administered in effective amounts to treat a particular disease and can vary from about 0.001 mg/kg to about 1000 mg/kg for one or several days (see paragraphs 0038 and 0084-0085).  The relative amounts of the active ingredient, pharmaceutically acceptable excipient, and/or any additional ingredients in a pharmaceutical composition will vary, depending upon the identity, size and/or condition of the subject treated (see paragraph 0089).  An exemplary antioxidant that may be included is butylated hydroxyanisole (BHA) (see paragraph 0096).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize the BHA of Rajadhyaksha et al. in the pharmaceutical composition of Enlow et al., since Enlow et al. disclose that BHA  is an exemplary antioxidant useful as an additive in their pharmaceutical compositions.   There would have been a reasonable expectation of success, since Rajadhyaksha et al. disclose that BHA is widely used as an antioxidant in the pharmaceutical industry.  The skilled artisan would have further been motivated to utilize the BHA of Rajadhyaksha et al., since it contains more than 99% of the 3-isomer (2-tert-butyl-4-methoxyphenol), which is preferred for its antioxidant property (see paragraphs 0005 and 0012 of Rajadhyaksha et al.).  The ordinary skilled artisan would have further found it obvious to utilize the 2-tert-butyl-4-methoxyphenol in dosages within the claimed ranges of 50-100 mg per person per day or 100-800 mg per person per day, since Enlow et al. disclose that the pharmaceutical compositions used to treat diseases such as cancer and autoimmune diseases are administered in effective amounts to treat the particular disease and can vary from about 0.001 mg/kg to about 1000 mg/kg for one or several days and the relative amounts of the active ingredient, pharmaceutically acceptable excipient, and/or any additional ingredients in a pharmaceutical composition will vary, depending upon the identity, size and/or condition of the subject treated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699